COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 MANDI JOY MCDANIEL,                                             No. 08-14-00138-CR
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                              109th District Court
                                                 §
 THE STATE OF TEXAS,                                          of Andrews County, Texas
                                                 §
                        Appellee.                                     (TC # 6271)
                                                 §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed, in accordance with the opinion of this Court. We therefore dismiss the appeal. We

further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF AUGUST, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.